Johnson, J.,
dissenting: I agree with the majority’s determination that the jury instructions proffered by the plaintiff, Wolfe Electric, Inc., were erroneous with regard to the acts which could support a finding of liability on the part of the defendants. I also agree that the errors cannot be deemed harmless on the question of defendants’ liability. Where I part company with the majority is on the question of damages; I would not grant plaintiff a new trial on that issue.
Regardless of the acts which plaintiff alleged rendered defendants legally liable, plaintiff still had the burden of proving that it had sustained damages because of defendants’ actions. As the majority suggests, the only evidence of damages in the record before us is the alleged loss of a $5,000 profit on each of the 10 ovens that Global sold, for a maximum total damages of $50,000. I see no reason to give the plaintiff another opportunity to tiy to prove *413additional damages, just because the plaintiff s contentions on liability were so overbroad and erroneous as to require a new trial on liability.
The majority declined to address the defendants’ claim that the trial court erred in denying their posttrial motion for a remittitur of damages to the $50,000 for which there was evidence. The majority’s rationale for avoiding the issue is that the evidence might be different at a retrial. I disagree with that tack on two levels.
First, even if there is a retrial on the damages, the trial court and the parties should be advised if a majority of the court would find that the evidence in the first trial was insufficient to support the juiy’s award of damages. Otherwise, the matter might return to us after retrial with exactly the same question based on exactly the same evidence. In that context, the sufficiency of the evidence of damages is not a moot issue.
Second, the proffered rationale strikes me as a bit circular. We will not consider the issue now because different evidence might be admitted at retrial, and there will be a retrial on damages because we are not considering the sufficiency of the evidence issue now. I see the issue of the sufficiency of the evidence of damages as a separate and distinct issue.
The plaintiff s ability to introduce evidence of its damages was not hampered or affected by the trial errors giving rise to our reversal on liability. Reducing the number of acts which could give rise to the defendants’ liability certainly would not have the effect of increasing the damages suffered by the plaintiff. If anything, the opposite would be true.
In short, the sanction for failing to carry one’s burden of proof should not be an opportunity to do it again. I would have found that the trial court erred in denying the defendants’ motion for remittitur and that on remand the plaintiff s damages are limited to no more than $50,000.